United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1632
                         ___________________________

                                   Aaron M. Deroo

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                  ____________

                           Submitted: November 12, 2012
                              Filed: March 14, 2013
                                  ____________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       Aaron Matthew Deroo pled guilty in 1997 to being a felon in possession of
ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced him
to 210 months’ imprisonment. He was resentenced twice to the same term, in 2000
and 2001. The resentencing presentence report (PSR) relied on by the district court
listed various prison disciplinary actions. Deroo was apparently not provided
documentation of the reasons for the actions or notified of his right to appeal. After
filing 28 U.S.C. § 2255 motions unrelated to the issue here, he filed a FOIA request
for the documents in 2008, which the Bureau of Prisons (BOP) provided in April
2010. Deroo then filed an administrative appeal. In October 2010, one action was
expunged. In January 2011, he filed a 28 U.S.C. § 2241 petition arguing that the BOP
violated his due process rights by relying on the expunged action to justify revoking
good-time credit. The district court denied the petition and the Seventh Circuit
affirmed. See DeRoo v. Holinka, 438 Fed. Appx. 520 (7th Cir. 2011). In June 2011,
Deroo moved to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255,
arguing that the resentencing court had relied on an erroneous PSR, violating his right
to due process. The district court1 denied his motion as time-barred, but issued a
certificate of appealability. Deroo appeals.

        The government argues that Deroo’s motion should be dismissed as a second
or successive petition. To the contrary, the motion is not second or successive to his
earlier § 2255 motions because his present claim had not yet arisen. See Singleton v.
Norris, 319 F.3d 1018, 1023 (8th Cir. 2003) (en banc) (“[A] habeas petition raising
a claim that had not arisen at the time of a previous petition is not barred by § 2244(b)
or as an abuse of the writ.”), cert. denied 124 S. Ct. 74 (2003). His present claim had
arisen by the time of his § 2241 petition in the Seventh Circuit, but a § 2255 motion
is not second or successive to a § 2241 petition. See Chambers v. United States, 106
F.3d 472, 474 (2nd Cir. 1997) (“a petition asserting a claim to relief available under
28 U.S.C. § 2255 is not a ‘second or successive’ application where the prior
petition(s) sought relief available only under 28 U.S.C. § 2241”). Deroo’s § 2241
petition challenged the execution of his sentence, not its imposition, and was properly
brought under § 2241. See Matheny v. Morrison, 307 F.3d 709, 711 (8th Cir. 2002)
(“A petitioner may attack the execution of his sentence through § 2241 in the district
where he is incarcerated; a challenge to the validity of the sentence itself must be


      1
       The Honorable Ralph R. Erickson, United States District Court for the District
of North Dakota.

                                          -2-
brought under § 2255 in the district of the sentencing court.”). The present motion
therefore is not second or successive to the § 2241 motion.

       This court reviews the denial of a § 2255 motion de novo. Hodge v. United
States, 602 F.3d 935, 937 (8th Cir. 2010). Such motions must be filed within 1 year
of the latest of

      (1) the date on which the judgment of conviction becomes final;

      (2) the date on which the impediment to making a motion created by
      governmental action in violation of the Constitution or laws of the
      United States is removed, if the movant was prevented from making a
      motion by such governmental action;

      (3) the date on which the right asserted was initially recognized by the
      Supreme Court, if that right has been newly recognized by the Supreme
      Court and made retroactively applicable to cases on collateral review; or

      (4) the date on which the facts supporting the claim or claims presented
      could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Deroo argues that the expungement of one of his disciplinary
actions is a new fact under § 2255(f)(4), making his motion timely.

      “To be entitled to invoke the statute of limitations contained in section
2255(f)(4), we have said that a petitioner must show the existence of a new fact, while
also demonstrating that he acted with diligence to discover the new fact.” Anjulo-
Lopez v. United States, 541 F.3d 814, 817 (8th Cir. 2008) (internal quotation marks
omitted). Due diligence does not require repeated exercises in futility or exhaustion
of every imaginable option, but it does require “reasonable efforts.” Id. at 818.

       Deroo’s argument fails because several years elapsed from when with due
diligence, he could have discovered the expungement. He did not initially request

                                         -3-
documentation of the reasons for his disciplinary actions until six years after his
resentencing. Deroo offers no reason why he did not act sooner. The government’s
failure to provide the documents does not affect his obligation to work diligently to
obtain them. See Diaz-Diaz v. United States, 297 Fed. Appx. 574, 576 (8th Cir. 2008)
(per curiam) (unpublished) (finding a lack of diligence where the petitioner requested
documents in May 2005 and did not make further attempts to obtain them until
January 2007).

       This case is similar to Johnson v. United States, 544 U.S. 295 (2005). Johnson
received an enhanced sentence as a career offender based on previous state
convictions. Id. at 298. After one of those convictions was vacated, he moved under
§ 2255 to vacate his enhanced sentence, arguing that his motion was timely because
the state-court vacatur was a new fact triggering a one-year limitation period. Id. at
301. The Court found that the state-court vacatur was a fact for purposes of §
2255(f)(4), but that Johnson had not diligently pursued it. Id. at 308-11. The Court
explained that “diligence can be shown by prompt action on the part of the petitioner
as soon as he is in a position to realize that he has an interest in challenging the prior
conviction with its potential to enhance the later sentence.” Id. at 308. The Court
concluded that the date of judgment in Johnson’s federal case was “the moment to
activate due diligence.” Id. at 309. Johnson waited more than three years after his
date of judgment before pursuing vacatur, id. at 311; Deroo waited twice as long
before pursuing expungement of his disciplinary actions. His delay precludes finding
that he was diligent, rendering his motion untimely under § 2255(f)(4).2 See United
States v. Czeck, 172 Fed. Appx. 687, 687 (8th Cir. 2006) (per curiam) (unpublished)
(“Putting aside the question whether Czeck’s motion was second or successive, we
find that it was untimely because Czeck waited more than six years after his federal




      2
       Deroo does not argue that his motion was timely under any other part of §
2255(f).

                                           -4-
conviction became final to petition the state court for habeas relief, and did not
provide a sufficient excuse for the delay.”), citing Johnson, 544 U.S. at 298, 310.

       Deroo alternatively invokes the doctrine of equitable tolling. “Generally, a
litigant seeking equitable tolling bears the burden of establishing two elements: (1)
that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstances stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).
“Equitable tolling is an exceedingly narrow window of relief.” Riddle v. Kemna, 523
F.3d 850, 857 (8th Cir. 2008) (en banc) (internal quotation marks omitted), abrogated
on other grounds by Gonzalez v. Thaler, 132 S.Ct. 641, 653-54 (2012). Just as Deroo
failed to show diligence under § 2255(f)(4), he fails to establish the first element for
equitable tolling.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -5-